Exhibit 10.2
 
 
RESTRUCTURING TRANSACTION
RETENTION AGREEMENT


THIS AGREEMENT is made by and between McDermott International, Inc., a
corporation duly organized under the laws of the Republic of Panama (the
“Company”) and Michael S. Taff (“Employee”) as of the 10th day of December, 2009
(this “Agreement”).
 
In consideration of the mutual covenants and agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby expressly acknowledged, the parties hereto agree as follows:
 
If the Company, with the prior approval of the Board of Directors of the
Company, engages in a transaction that results in the sale or other disposition
of all or substantially all of the operations of either of its subsidiaries The
Babcock & Wilcox Company or  J. Ray McDermott, S.A. (each an “Operating Sub”
and, together, the “Operating Subs”), whether by sale of the capital stock or
assets of one or both of the Operating Subs, spinoff of one or both of the
Operating Subs or otherwise, with an Effective Date (this term and other terms
that are capitalized (but not otherwise defined herein) are used as defined in
Section XIII of this Agreement) within the 24-month period beginning on the date
of this Agreement (a “Restructuring Transaction”), Employee shall be entitled to
compensation and benefits under the circumstances set out below.  In addition,
if Employee’s employment is terminated under certain circumstances set out below
before a Restructuring Transaction, Employee will be entitled to the
compensation and benefits set out below.  The sale or disposition of less than
100% of the assets or stock of an Operating Sub shall not be considered a sale
or other disposition of substantially all of the operations of such Operating
Sub unless it is a sale or other disposition of at least 80% of the stock or
assets of such Operating Sub.
 
I.
Obligations of the Company or a Successor Upon Termination of Employee In
Connection With or After a Restructuring Transaction.

 
In the event that either
 
 
(X)
while employed by the Company, Employee’s employment by the Company is
terminated following the date of this Agreement and before the earlier of (A)
the termination of this Agreement in accordance with Section XII and (B) the
one-year anniversary of the Effective Date of a Restructuring Transaction,
either (i) by the Company for any reason other than Cause or Employee’s
Disability or (ii) by Employee for Good Reason or

 
 
(Y)
while employed by a Successor, Employee’s employment by such Successor is
terminated following the Effective Date of a Restructuring Transaction  and
before the one-year anniversary of such Effective Date, either (i) by the
Successor for any reason other than Cause or Employee’s Disability or (ii) by
Employee for Good Reason (in the case of either of the immediately preceding
clause (i) or this clause (ii), the Successor being substituted for the Company
in the definitions of Cause and Good Reason herein),

 
 
1

--------------------------------------------------------------------------------


 
then, in either case, the Company or such Successor, as applicable, shall (in
all cases, subject to the proviso in clause (f) below with respect to awards
described in that clause, no later than March 15 following the year in which
Employee so terminates); provided that by such date, Employee has signed an
agreement that is no longer subject to rescission prepared by the Company or
Successor, as applicable, which is solely a release of the Company, Successor
(if applicable), and each of their respective affiliates, directors, officers
and other customary persons from any claim or liability arising out of or
related to Employee’s employment with or termination from the Company or a
Successor, except for amounts to which Employee is legally entitled pursuant to
employee benefit plans or this Agreement, and rights to insurance coverage or
indemnification:
 
 
(a)
pay to Employee within 30 days after the date of termination of Employee’s
employment (or such earlier time as may be required by applicable law) the
Accrued Benefits;

 
 
(b)
in the event that a bonus is paid after the date of Employee’s termination of
employment under the Company’s or such Successor’s Executive Incentive
Compensation Plan (such plan or any successor or replacement plan, including any
annual bonus plan of such Successor, in any case in which Employee was a
participant immediately prior to such termination being hereinafter referred to
as the “EICP”), as applicable, for the year prior to the year in which the
termination takes place (the “Measurement Period”), pay to Employee in a lump
sum, at the same time such bonus is paid to other participants in the EICP, a
cash bonus equal to the product of the multiplier used for Employee’s position
during the Measurement Period and Employee’s annual base salary for the
Measurement Period;

 
 
(c)
pay to Employee in a lump sum, in cash, within 30 days after the date of
termination of Employee’s employment, a payment equal to the product of
Employee’s target bonus under the EICP as in effect immediately prior to the
date of termination and a fraction, the numerator of which is the number of days
that have elapsed in the year in which the termination takes place through the
date of termination of Employee’s employment and the denominator of which is
365;

 
 
(d)
pay to Employee in a lump sum, in cash, as soon as administratively practicable
after the date of termination of Employee’s employment, 200% of the sum of (1)
Employee’s annual base salary as in effect immediately prior to the date of
termination of Employee’s employment and (2) Employee’s target bonus under the
EICP as in effect immediately prior to the date of termination;

 
 
(e)
(1) pay to Employee in a lump sum, in cash, within 30 days after the date of
termination of Employee’s employment, a payment equal to two times the full
annual cost of coverage for medical, dental and vision benefits provided to
Employee and Employee’s covered dependents by the Company and, if applicable, a
Successor for the year in which Employee’s termination takes place and (2)
permit Employee and Employee’s covered dependents to be covered under the
Company’s, or if applicable, a Successor’s medical, dental and vision benefits
for 48 months provided Employee pays the full then applicable COBRA premium;

 
 
2

--------------------------------------------------------------------------------


 
 
(f)
as of the date of Employee’s termination of employment, cause Employee to have a
fully vested and nonforfeitable interest in each of the awards identified on the
attached Schedule A (as the same may be modified pursuant to the terms of the
applicable plans and award agreements in connection with the Restructuring
Transaction), and to the extent applicable immediately pay such awards to
Employee; provided that none of the awards subject to Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”), will be paid on a date
earlier than as provided in the applicable award agreements without regard to
this Agreement;

 
 
(g)
as of the date of Employee’s termination of employment, cause Employee to have a
fully vested and nonforfeitable interest in Employee’s account balance in the
McDermott International, Inc. New Supplemental Executive Retirement Plan
(“SERP”); provided that, notwithstanding anything to the contrary, Employee’s
SERP benefits shall be distributed in accordance with the terms of the SERP; and

 
 
(h)
pay to Employee within 30 days after the date of termination of Employee’s
employment an amount equal to the portion of Employee’s account under the Thrift
Plan for Employees of McDermott Incorporated and Participating Subsidiary and
Affiliated Companies  that was not vested as of the date of termination of
Employee’s employment.

 
Notwithstanding the foregoing provisions of Section I, payments and benefits
shall be subject to reduction as set out in Schedule B.
 
II.
Obligations of the Company if Employee remains employed through the Effective
Date of a Restructuring Transaction.

 
In the event that Employee’s employment by the Company is not terminated as of
the Effective Date of the Restructuring Transaction under circumstances
entitling Employee to benefits under Section I above, and if Employee has
remained employed with the Company through the Effective Date of the
Restructuring Transaction, then the Company or, if applicable, the Successor
shall (a) pay Employee on such Effective Date a cash amount equal to one-third
of 50% of the amount described in Section I(d) above and (b) cause Employee to
be granted the number of whole shares of restricted stock under the Company’s or
Successor’s, as applicable, stock plan, as near equal in value to, but not
greater than, two-thirds of 50% of the amount described in Section I(d) above,
on terms and conditions set forth in the grant agreement approved in accordance
with such stock plan; provided, however, the restricted stock shall vest on the
first anniversary of the Effective Date of the Restructuring Transaction if, and
only if, Employee remains employed with the Company or the Successor through
such first anniversary.
 
 
3

--------------------------------------------------------------------------------


 
III.
Participation In Other Company Programs.

 
Nothing in this Agreement shall prevent or limit Employee’s continuing or future
participation in any plan, program, policy or practice provided by the Company
for which Employee may qualify, nor shall anything herein limit or otherwise
affect such rights as Employee may have under any other contract or agreement
with the Company, except as provided in Section X of this Agreement.  Amounts
which are vested benefits or which Employee is otherwise entitled to receive
under any plan, policy, practice or program of or any contract or agreement with
the Company at or subsequent to the date of termination of Employee’s employment
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this
Agreement.  Notwithstanding the foregoing, it is expressly understood and
acknowledged by Employee that any payment by the Company or a Successor under
Section I of this Agreement shall be in lieu of any obligation on the part of
the Company or such Successor for payment of severance benefits under the
Severance Plan for Employees of McDermott Incorporated and Participating
Subsidiary and Affiliated Companies or any successor thereto or any other plan,
policy or agreement of the Company or such Successor in the event of termination
of Employee’s employment as provided in Section I of this Agreement with the
Company or such Successor during the one-year period following the Effective
Date of a Restructuring Transaction.
 
IV.           Confidential and Proprietary Information.


Employee acknowledges and agrees that any and all non-public information
regarding the Company, any of its Subsidiaries and its or their customers
(including but not limited to any and all information relating to its or their
business practices, products, services, finances, management, strategy, profits
and overhead) is confidential and the unauthorized disclosure of such
confidential information will result in irreparable harm to the
Company.  Employee shall not, during Employee’s employment by the Company or any
of its Subsidiaries and for a period of five years after termination of such
employment (or such shorter period as may be required by law), disclose or
permit the disclosure of any such confidential information to any person other
than an employee or director of the Company or its Subsidiaries or any successor
thereto or an individual engaged by the Company or its Subsidiaries or any
successor thereto to render professional services to the Company or its
Subsidiaries under circumstances that require such person to maintain the
confidentiality of such information, except as such disclosure may be required
by law.  The provisions of this Section IV shall survive any termination of this
Agreement.  For purposes of this Section IV, the term “confidential information”
shall not include information that was or becomes generally available to the
public other than as a result of disclosure by Employee.  Employee acknowledges
that the execution of this Agreement and the payments described in Section I of
this Agreement constitute consideration for the limitations on activities set
forth in this Section IV, the adequacy of which is hereby expressly acknowledged
by Employee.  Employee understands and agrees that the Company shall suffer
irreparable harm if Employee breaches Section IV of this Agreement, and that
monetary damages shall be inadequate to address any such breach.  Accordingly,
Employee agrees that the Company shall have the right, to the extent permitted
by applicable law, and in addition to any other rights or remedies it may have,
to obtain from any court of competent jurisdiction, injunctive relief to
restrain any breach or threatened breach hereof or otherwise to specifically
enforce the provisions hereof.  For purposes of this Section IV, the term
“Company” shall include a Successor.
 
 
4

--------------------------------------------------------------------------------


 
V.
Notices.

 
All notices and other communications provided for by this Agreement shall be in
writing and shall be deemed to have been duly given when (a) delivered by hand,
(b) sent by facsimile to the facsimile number given below, provided that a copy
is also sent by a nationally recognized overnight delivery service, (c) the day
after being sent by a nationally recognized overnight delivery service, or (d)
three days after being mailed by United States Certified Mail, return receipt
requested, postage prepaid, addressed as follows:
 
If to Employee:                       ___________________
___________________
___________________


Facsimile:                ___________________


If to the Company or a Successor:


McDermott International, Inc.
Vice President, Human Resources
777 N. Eldridge Parkway
Houston, TX  77079


Facsimile:                      281-870-5095


or to such other address as Employee, the Company or a Successor may hereafter
specify in a notice furnished in writing in accordance with this Section V.
 
VI.
Governing Law.

 
The provisions of this Agreement shall be interpreted and construed in
accordance with, and enforcement may be made under, the law of the State of
Texas without giving effect to any principles of conflict of laws thereof which
would result in the application of the laws of any other jurisdiction.
 
VII.
Successors and Assigns.

 
 
(a)
This Agreement is personal to Employee and, without the prior written consent of
the Company, shall not be assignable by Employee otherwise than by will or the
laws of descent and distribution.

 
 
5

--------------------------------------------------------------------------------


 
 
(b)
This Agreement shall be binding upon and shall inure to the benefit of Employee,
and of the Company and any Successor and their respective successors and
assigns.

 
 
(c)
The Company will require that any successor to all or substantially all of its
business and/or assets (other than a Successor, as to which the last sentence of
this Section VII(c) shall apply) (whether such successor acquires such business
and/or assets directly or indirectly, and whether by purchase, merger,
consolidation or otherwise) expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean the Company as herein defined and any such successor to its
business and/or assets. In the event that Employee becomes employed by a
Successor in connection with a Restructuring Transaction, the Company shall
require such Successor to expressly assume and adopt this Agreement and to honor
the terms and conditions of this Agreement applicable to such Successor, unless
Employee terminates Employee’s employment within thirty-one days after the
Effective Date of the Restructuring Transaction for a Good Reason event which
occurs upon the consummation of such Restructuring Transaction (in which case
the Company shall remain obligated under this Agreement).

 
VIII.
Employment by Subsidiaries.

 
If Employee is not employed by McDermott International, Inc., but is only
employed by a Subsidiary of McDermott International, Inc., then, except for
purposes of determining whether a Restructuring Transaction has occurred, (a)
the “Company” as defined herein shall be deemed to include such Subsidiary, and
(b) termination of employment shall be determined with reference to Employee’s
employment by such Subsidiary, but, in each case, only if such Subsidiary is not
a Successor.  Further, the Company agrees that it will perform its obligations
hereunder without regard to whether Employee is employed by the Company or by a
Subsidiary of the Company.
 
IX.
Severability.

 
If any provision or portion of this Agreement shall be determined to be invalid
or unenforceable for any reason, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by applicable law.
 
X.
Entire Agreement; Amendment.

 
This Agreement sets forth the entire Agreement of the parties hereto and
supersedes all prior agreements, understandings and covenants between the
parties with respect to the subject matter hereof; provided that:  if Employee
is entitled to payments and benefits under both Section I of this Agreement and
the Change in Control Agreement between the Company and Employee, dated as of
October 1, 2008 (the “Change in Control Agreement”), Employee will receive
payments and benefits only under Section I of this Agreement (and not under the
Change in Control Agreement), except that Section I(f) of the Change in Control
Agreement will continue to apply, with the payments (if any) under such Section
I(f) limited to those which would have been payable had Employee received the
payments and benefits under the Change in Control Agreement (and not under this
Agreement) (it being the intention of the parties hereto that, in no event,
shall substantially the same benefits become payable under both the Change in
Control Agreement and Section I of this Agreement).  This Agreement may be
amended or terminated (other than pursuant to Section XII of this Agreement)
only by mutual agreement of the parties in writing.
 
 
6

--------------------------------------------------------------------------------


 
XI.
Miscellaneous.

 
 
(a)
The captions and headings of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 
 
(b)
The Company (or a Successor) shall be entitled to withhold from any amounts
payable under this Agreement such Federal, state, local, foreign or excise taxes
as shall be required or permitted to be withheld pursuant to any applicable law
or regulation.

 
 
(c)
Employee’s or the Company’s (or a Successor’s) failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Employee or the Company (or a Successor) may have hereunder, including,
without limitation, the right of Employee to terminate employment for Good
Reason pursuant to paragraph (f) of Section XIII of this Agreement, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.

 
 
(d)
Employee and the Company acknowledge that, except as may otherwise be provided
under any other written agreement between Employee and the Company, the
employment of Employee by the Company is “at will.”

 
 
(e)
For purposes of this Agreement, the date of termination of Employee’s employment
shall be: (i) if Employee’s employment is terminated by the Company (or a
Successor) for Cause, the date on which the Company (or a Successor) delivers to
Employee the resolution referred to in the last sentence of Section XIII,
paragraph (c), or, with respect to a termination as described in this Agreement
under Section XIII, paragraph (c)(iii), the date on which the Company (or a
Successor) notifies Employee of such termination, (ii) if Employee’s employment
is terminated by the Company (or a Successor) for a reason other than Cause
(including on account of Disability), the date on which the Company (or a
Successor) notifies Employee of such termination, or such later date as is
reflected in such notification, (iii) if Employee’s employment is terminated by
Employee for Good Reason, the date on which Employee notifies the Company (or a
Successor) of such termination (after having given the Company (or such
Successor) notice and a 30-day cure period), or (iv) if Employee’s employment is
terminated by reason of death, the date of death of Employee.

 
 
7

--------------------------------------------------------------------------------


 
 
(f)
This Agreement may be executed in two counterparts, each of which shall be
deemed an original and together shall constitute one and the same agreement,
with one counterpart being delivered to each party hereto.

 
 
(g)
In the event Employee’s employment is terminated (i) by the Company (or a
Successor) for Cause or as a result of Employee’s Disability, (ii) by Employee
without Good Reason, or (iii) on account of Employee’s death, Employee shall not
be entitled to the payments described in Section 1 of this Agreement.

 
XII.
Term.

 
This Agreement shall terminate on the earliest to occur of (i) the date one year
after the Effective Date of a Restructuring Transaction, or (ii) the date on
which Employee’s employment with the Company (or a Successor) is terminated;
provided, however, that if Employee’s employment with the Company (or a
Successor) is terminated under any of the circumstances described in Section I
of this Agreement, Employee’s rights hereunder shall continue following the
termination of Employee’s employment until all benefits to which Employee is
entitled hereunder has been paid and the Company’s (or a Successor’s) rights
hereunder shall continue until all obligations owed to it hereunder have been
satisfied.  Notwithstanding the foregoing:  (a) if no Restructuring Transaction
shall have been completed with an Effective Date on or before the second
anniversary of the date of this Agreement, then this Agreement shall
automatically terminate on such second anniversary; and (b) the provisions of
this Section XII and Sections II, XIII and XIV shall survive any termination of
this Agreement.
 
XIII.
Definitions.

 
For purposes of this Agreement, the following terms shall have the meanings
given them in this Section XIII.
 
 
(a)
“Accrued Benefits” shall mean:

 
 
(i)
Any portion of Employee’s Annual Base Salary earned through the date of
termination of Employee’s employment and not yet paid;

 
 
(ii)
Reimbursement for any and all amounts advanced in connection with Employee’s
employment for reasonable and necessary expenses incurred by Employee through
the date of termination of Employee’s employment in accordance with the
Company’s (or a Successor’s) policies and procedures on reimbursement of
expenses;

 
 
(iii)
Any earned vacation pay not theretofore used or paid in accordance with the
Company’s (or a Successor’s) policy for payment of earned and unused vacation
time; and

 
 
(iv)
All other payments and benefits to which Employee may be entitled under the
terms of any applicable compensation arrangement or benefit plan or program of
the Company (or a Successor) that do not specify the time of distribution;
provided that Accrued Benefits shall not include any entitlement to severance
under any severance policy of the Company (or such Successor) generally
applicable to the salaried employees of the Company (or such Successor).

 
 
8

--------------------------------------------------------------------------------


 
 
(b)
“Annual Base Salary” shall mean Employee’s annual rate of pay excluding all
other elements of compensation such as, without limitation, bonuses,
perquisites, expatriate or hardship premiums, restricted stock awards, stock
options and retirement and welfare benefits.

 
 
(c)
“Cause” shall mean:

 
 
(i)
the willful and continued failure of Employee to perform substantially
Employee’s duties with the Company (occasioned by reason other than physical or
mental illness or disability of Employee) after a written demand for substantial
performance is delivered to Employee by the Compensation Committee of the Board
or the Chief Executive Officer of the Company which specifically identifies the
manner in which the Compensation Committee of the Board or the Chief Executive
Officer believes that Employee has not substantially performed Employee’s
duties, after which Employee shall have thirty days to defend or remedy such
failure to substantially perform Employee’s duties;

 
 
(ii)
the willful engaging by Employee in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company; or

 
 
(iii)
the conviction of Employee with no further possibility of appeal or, or plea of
guilty or nolo contendere by Employee to, any felony.

 
The cessation of employment of Employee under subparagraph (i) and (ii) above
shall not be deemed to be for “Cause” unless and until there shall have been
delivered to Employee a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the
Compensation Committee of the Board of Directors of the Company at a meeting of
such Committee called and held for such purpose (after reasonable notice is
provided to Employee and Employee is given an opportunity, together with
Employee’s counsel, to be heard before such Committee), finding that, in the
good faith opinion of such Committee, Employee is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.
 
 
(d)
“Disability” shall mean circumstances that would qualify Employee for long-term
disability benefits under the Company’s Long-Term Disability Plan as in effect
immediately prior to the Restructuring Transaction, whether or not such Plan
remains in effect subsequent to the Restructuring Transaction.

 


9

--------------------------------------------------------------------------------


 
 
(e)
“Effective Date” with respect to a Restructuring Transaction for purposes of
this Agreement shall be the effective date of date of the consummation of the
spinoff or split off (i.e., the date shares of the Subsidiary subject to the
spinoff or split off are first distributed to the Company’s stockholders) or
sale (i.e., the closing date for the sale) that results in the completion of the
Restructuring Transaction.

 
 
(f)
“Good Reason” shall mean:

 
 
(i)
any action by the Company which results in a material diminution in Employee’s
position, authority, duties or responsibilities immediately prior to the date of
this Agreement; but, for the avoidance of doubt, if Employee has a position with
either the Company or a Successor and, in either case, the employer is publicly
traded, a material diminution in position, authority, duties or responsibilities
will not have occurred if Employee has a position, authority, duties and
responsibilities substantially the same as those attendant to Employee’s
position with the Company immediately prior to the date of this Agreement
(notwithstanding that the business operations of the  Company or such Successor
may be smaller or less complex).

 
 
(ii)
Requiring Employee, without Employee’s consent, to be based at any office or
location other than the office or location at which Employee was employed
immediately following the date of this Agreement; provided, however, that any
such relocation requests shall not be grounds for resignation with Good Reason
if such relocation is within a fifty mile radius of the location at which
Employee was employed immediately following the date of this Agreement  or such
relocation does not result in an increase in Employee’s actual commuting
distance from his principal residence to Employee’s new office or location;

 
 
(iii)
a material reduction in Employee’s Annual Base Salary in effect immediately
prior to the date of this Agreement or a material reduction in the target
multiplier used to calculate the annual bonus awarded to Employee below the
target multiplier used to calculate the bonus paid to Employee under the EICP
immediately prior to the date of this Agreement, provided, however that in
either case a material reduction in the Annual Base Salary or the target bonus
multiplier shall not be considered “Good Reason” with respect to any year for
which such reduction is part of a reduction uniformly applicable to all
similarly situated employees;

 
 
(iv)
a material adverse change in Employee’s eligibility to participate in long-term
incentive compensation plans as in effect immediately prior to the date of this
Agreement, unless Employee is eligible to participate in a comparable plan; or

 
 
10

--------------------------------------------------------------------------------


 
 
(v)
any material breach of this Agreement by the Company, excluding for this purpose
an isolated, insubstantial or inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by Employee.

 
In the event (A) any of the events described above occurs (an “Event”) or (B)
the Company, in connection with but prior to the Effective Date of a
Restructuring Transaction, notifies Employee in writing that the terms and
conditions of Employee’s employment will be changed in connection with the
consummation of a Restructuring Transaction in a manner that would constitute
Good Reason (a “Company Notice”), Employee shall give the Company or Successor
written notice (the “Employee Notice”) within 60 days following Employee’s
knowledge of an Event or receipt of the Company Notice, as applicable, that such
change in employment terms or conditions would constitute Good Reason and
Employee intends to terminate employment 1as a result. The Company or Successor
shall have thirty days following receipt of the Employee Notice in which to cure
the Event or retract the Company Notice, or amend the Company Notice such that
the proposed changes in employment terms or conditions do not constitute Good
Reason.  If the Company does not take such action within that time, the Event,
or the event described in the Company Notice when it would have occurred, as
applicable, shall constitute Good Reason.  If Employee does not provide the
Employee Notice within 60 days as required above in this clause (f), then the
Event, or the change in employment terms and conditions described in the Company
Notice, as applicable, shall not constitute Good Reason, and thereafter, for
purposes of determining whether Employee has Good Reason, Employee's terms and
conditions of employment after the occurrence of the Event or the implementation
of the changes described in the Company Notice, as applicable, shall be
substituted for those terms and conditions of Employee's employment in effect
immediately prior to the date of this Agreement in each of clauses (i), (ii),
(iii) and (iv) above.  Notwithstanding the foregoing or any other provision of
this Agreement, the Company and Employee agree that Employee will serve as chief
financial officer of The Babcock & Wilcock Company for one year after a
Restructuring Transaction in which the Company disposes of The Babcock & Wilcox
Company through a spinoff and will not have Good Reason by reason of such change
in duties and contemplated associated relocation of office or work location, but
Employee may elect to terminate employment on the first anniversary of such
one-year period (provided Employee provides at least 30 days prior written
notice) and such termination of employment shall be treated as for Good Reason
entitling Employee to payments and benefits under Section I.
 
 
(g)
“Subsidiaries” shall mean every corporation, limited liability company,
partnership or other entity of which 50% or more of the total combined voting
power of all classes of voting securities or other equity interests is owned,
directly or indirectly, by McDermott International, Inc. or, upon and following
a Restructuring Transaction, by the Successor.

 

--------------------------------------------------------------------------------

 
11

--------------------------------------------------------------------------------


 
 
(h)
“Successor” shall mean an entity that has acquired a separate reporting segment
of the Company (by reference to the Company’s audited consolidated financial
statements as of and for the year ended December 31, 2008) from the Company in a
Restructuring Transaction or a Subsidiary that is sold or spun off to the
stockholders of the Company in a Restructuring Transaction.

 
XIV.
Arbitration.

 
Any controversy or claim arising out of or relating to this Agreement (or the
breach thereof) shall be settled by final and binding arbitration in Houston,
Texas by one arbitrator selected in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (the “Association”)
then in effect.  Subject to the following provisions, the arbitration shall be
conducted in accordance with the Rules then in effect.  Any award entered by the
arbitrator shall be final and binding, and judgment may be entered thereon by
any party hereto in any court of law having competent jurisdiction.  This
arbitration provision shall be specifically enforceable.  The Company (or a
Successor, if applicable) and Employee shall each pay half of the administrative
fees of the Association and the compensation of the arbitrator and shall each be
responsible for its own attorney’s fees and expenses relating to the conduct of
the arbitration.
 
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
MCDERMOTT INTERNATIONAL, INC.






By:____________________________________
Printed Name:___________________________
Title:__________________________________
Date:__________________________________




EMPLOYEE:____________________________
Date:___________________________________
 
 
13

--------------------------------------------------------------------------------


 
SCHEDULE  A


(a)
2008 Performance Shares Agreement dated March 3, 2008, between Employee and the
Company, the amount of shares calculated as if the Restructuring Transaction
were a “change in control” as defined in such grant agreement.

 
(b)
2008 Restricted Stock Grant Agreement dated March 3, 2008, between Employee and
the Company.

 
(c)
2009 Performance Share Grant Agreement dated March 5, 2009, between the Company
and Employee, applicable only as to the Initial Grant of shares.

 
(d)
2009 Deferred Stock Unit Grant Agreement dated March 5, 2009, between the
Company and Employee.

 
(e)
2009 Stock Option Grant Agreement dated March 5, 2009, between the Company and
Employee.

 
(f)
Any additional long-term incentive awards granted to Employee after the date of
this Agreement; provided, however, only those awards are included in this clause
(f) if Employee has been employed with the Company or a Successor for at least
one year following the grant date of that award.

 
In the event the Committee (as defined in the Company’s applicable equity
compensation plans) adjusts any of the foregoing or other unvested equity-based
awards in connection with a Restructuring Transaction that is a spin-off of The
Babcock & Wilcox Company or  J. Ray McDermott, S.A., the Committee shall make
such adjustments thereto pursuant to the terms of the applicable plans; provided
that any resulting equity-based awards shall be equally divided, in the
reasonable discretion of the Committee, between awards with respect to the
equity securities of each of the Company and Successor.


Effective as of the date of this Agreement, any of the foregoing awards that are
subject to Section 409A of the Code are hereby modified to provide that no
“Change in Control” (as defined in the applicable award) shall occur unless it
is a change in control within the meaning of Section 409A of the Code.




14

--------------------------------------------------------------------------------




SCHEDULE B


Excise Tax Modified Cutback Provisions


Anything in this Agreement to the contrary notwithstanding, in the event the
Firm (as defined below) shall determine that Employee shall become entitled to
payments and/or benefits provided by this Agreement which would be subject to
the excise tax imposed by Section 4999 of the Code (the “Payments”), the Firm
shall determine whether to reduce any of the Payments to the Reduced Amount (as
defined below).  The Payments shall be reduced to the Reduced Amount only if the
Firm determines that Employee would have a greater Net After-Tax Receipt (as
defined below) of aggregate Payments if the Employee’s Payments were reduced to
the Reduced Amount.  If such a determination is not made by the Firm, Employee
shall receive all Payments to which Employee is entitled under this Agreement.
 
If the Firm determines that aggregate Payments should be reduced to the Reduced
Amount, the Company shall promptly give Employee notice to that effect and a
copy of the detailed calculation thereof.  All determinations made by the Firm
under this Schedule B shall be binding upon the Company and Employee absent
manifest error and shall be made as soon as reasonably practicable and in no
event later than 15 business days of the receipt of notice from the Company that
there has been a Payment, or such earlier time as is requested by the
Company.  For purposes of reducing the Payments to the Reduced Amount, only
amounts payable under this Agreement (and no other Payments) shall be
reduced.  The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing, in order, cash payments otherwise due under clauses (c),
(d), (e) and (h) of Section I of this Agreement, and then by reducing
equity-based compensation otherwise due under clause (f) of Section I of this
Agreement in chronological order with the most recent equity-based compensation
awards reduced first.
 
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Firm hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for the benefit
of Employee pursuant to this Agreement which should not have been so paid or
distributed (“Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for the benefit of Employee pursuant to
this Agreement could have been so paid or distributed (“Underpayment”), in each
case, consistent with the calculation of the Reduced Amount hereunder.  In the
event that the Firm, based upon the assertion of a deficiency by the Internal
Revenue Service against either the Company or Employee which the Firm believes
has a high probability of success determines that an Overpayment has been made,
Employee shall pay any such Overpayment to the Company together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by Employee to the Company if
and to the extent such payment would not either reduce the amount on which
Employee is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes.  In the event that the Firm, based upon
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be paid promptly (and in no event
later than 60 days following the date on which the Underpayment is determined)
by the Company to or for the benefit of Employee together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.
 
 
15

--------------------------------------------------------------------------------


 
For purposes hereof, the following terms have the meanings set forth below:
 
“Firm” shall mean an internationally recognized accounting or employee benefits
consulting firm selected by the Company with the input of Employee (but without
Employee’s consent) and which shall not, during the one year preceding the date
of its selection, have acted in any way on behalf of the Company or its
affiliated companies.
 
“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Employee with respect thereto under Sections
1 and 4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to the Employee’s taxable income for the
immediately preceding taxable year, or such other rate(s) as Employee certifies,
in Employee’s sole discretion, as likely to apply to him in the relevant tax
year(s).
 
“Reduced Amount” shall mean the greatest amount of Payments that can be paid
that would not result in the imposition of the excise tax under Section 4999 of
the Code if the Firm determines to reduce Payments pursuant to paragraph (a) of
this Attachment A.
 

 
16

--------------------------------------------------------------------------------

 
